            Case 18-40707-thf              Doc       Filed 12/11/18     Entered 12/11/18 15:56:14                     Page 1 of 6
Fill in this information to identify the case

Debtor 1 William L. Hastie

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the: WESTERN District of KENTUCKY
                                                                            (State)
Case number 18-40707


Official Form 410S1
Notice of Mortgage Payment Change                                                                                               12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a
supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
Name of creditor               MTGLQ Investors, L.P.                                  Court claim no. (if known)            4
                                                                                      Date of payment change
Last four digits of any number                                                        Must be at least 21 days after date of        1/1/2019
you use to identify the debtor's                                                      this notice
account:                                1560
                                                                                      New total payment:
                                                                                      Principal, interest, and escrow, if any       $342.71
Part 1:           Escrow Account Payment Adjustment
  1.   Will there be a change in the debtor's escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
           Describe the basis for the change. If a statement is not attached, explain why:


           Current escrow payment:         $244.88       New escrow payment:     $215.01

Part 2:           Mortgage Payment Adjustment
  2.   Will the debtor's principal and interest payment change based on an adjustment to the interest rate in the debtor's variable-rate
       note?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is
           not attached, explain why:


           Current interest rate:                             %           New interest rate:                                    %

           Current principal and interest payment: $                      New principal and interest payment: $

Part 3:           Other Payment Change




18-024477_CMF2
          Case 18-40707-thf           Doc      Filed 12/11/18        Entered 12/11/18 15:56:14            Page 2 of 6

 3.   Will there be a change in the debtor's mortgage payment for a reason not listed above?
         No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
         agreement. (Court approval may be required before the payment change can take effect)

         Reason for change:

         Current mortgage payment: $                                   New mortgage payment: $




The "current escrow" referenced on the attached exhibit corresponds to the last payment which was made
contractually. The "escrow" referenced in the New Payment Effective Change corresponds to the escrow
amount required at the time of the most recent payment change. The current payment section in this analysis is
not based off the last notice of payment change filed. It is based off of the due date of the loan when the analysis
was prepared. Seterus analysisare prepared in this manner.




18-024477_CMF2
              Case 18-40707-thf                Doc           Filed 12/11/18      Entered 12/11/18 15:56:14           Page 3 of 6

Debtor 1          William L. Hastie                                           Case number (if known) 18-40707
            First Name                      Middle Name          Last Name



Part 4:              Sign Here
  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
  number.
  Check the appropriate box.
           I am the creditor.
           I am the creditor's authorized agent.

  I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
  knowledge, information, and reasonable belief.

  X     /s/ Amy E. Gardner                                                         Date    12/11/2018
      Signature

  Print:                  Amy E. Gardner                                           Title    Attorneys for Creditor

  Company                 Manley Deas Kochalski LLC

  Address                 P.O. Box 165028
                         Number             Street

                          Columbus, OH 43216-5028
                         City                        State         ZIP Code

  Contact phone            614-220-5611                                            Email     amps@manleydeas.com




18-024477_CMF2
 Case 18-40707-thf       Doc     Filed 12/11/18     Entered 12/11/18 15:56:14     Page 4 of 6



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Payment Change

was served on the parties listed below via e-mail notification:

   Office of U.S. Trustee, Western District of Kentucky, Party of Interest, 601 West Broadway,
   #512, Louisville, KY 40202

   William W. Lawrence, 310 Republic Plaza, 200 S. Seventh Street, Louisville, KY 40202

   Russ Wilkey, Attorney for William L. Hastie, 111 W. Second Street, Owensboro, KY 42303,
   dcwilkey@wilkeylaw.com

                                                                                  11 2018:
and on the below listed parties by regular U.S. mail, postage prepaid on December ___,

   William L. Hastie, 230 Sacra Court, Maceo, KY 42355

   William L. Hastie, 230 Sacra Ct, Maceo, KY 42355


                                                       /s/ Amy E. Gardner




18-024477_CMF2
                                              Representation Of Printed Document                                 Business Hours (U.S. Continental Local Time)
Case 18-40707-thf                       Doc       Filed 12/11/18                      Entered 12/11/18 15:56:14        Page
                                                                                                           Monday-Friday 8 a m to55 pof
                                                                                                                                      m6
     PO Box 1077
                                                                                                                                                  Phone 866 570 5277
     Hartford, CT 06143-1077
                                                                                                   ESCROW ACCOUNT STATEMENT
                                                                                                Analysis Date:                       11/29/18

                        Redacted                                                                Loan Number:
                                                                                                Current Payment
                                                                                                                                     Redacted
                                                                                                                                      New Payment Effective
                                                                                                                                            01/01/19
           WILLIAM L HASTIE                                                            Principal and                        Principal and
           c/o RUSS WILKEY                                                             Interest                     $127 70 Interest*                          $127 70
           111 W 2ND ST
           OWENSBORO KY 42303-4112                                                     Escrow                       $210 18 Escrow                             $215 01
                                                                                       Total Current                        Total NEW
                                                                                       Payment                      $337 88 Payment*                           $342 71
                                                                                       * The principal and interest payments reflect the contractual amount due under
                                                                                         the note, which can be modified with a mutually agreed upon payment plan
                                                                                         In addition, the new principal and interest payment and the total new payment
                                                                                         may not reflect any changes due to interest rate adjustments You will receive
                                                                                         a separate notice for interest rate adjustments




                         NEW MORTGAGE PAYMENT NOTICE AND ESCROW ACCOUNT DISCLOSURE STATEMENT
   Seterus, Inc is the servicer of the above referenced loan In accordance with federal guidelines, your escrow account is reviewed at least once a year
   to determine if sufficient funds are available to pay your taxes and/or insurance Your escrow payment will be a minimum of the total anticipated
   disbursements divided by the number of scheduled installments due in the next 12 months This payment will increase if you have a post-petition
   shortage and/or deficiency This statement provides a history of actual escrow account activity and a projection of the escrow account activity for the
   next 12 months

   Our records indicate a petition for Bankruptcy was filed on August 15, 2018 Pursuant to that petition, we have filed a proof of claim with the
   Bankruptcy court Any shortage and/or deficiency listed under the Proof of Claim section will be excluded from your future scheduled escrow
   payment as these amounts will be added to your pre-petition arrearage and collected in your bankruptcy plan payment



   ANTICIPATED DISBURSEMENTS                         ESCROW ACCOUNT PROJECTIONS FOR THE NEXT 12 MONTH ESCROW CYCLE
            January 2019                                                    Anticipated Activity
          to December 2019
                                                                             Payments to        Payments from                                          Projected
  HAZARD INS                        $576 00                                                                                  Description
                                                                              Escrow               Escrow                                              Balance
  FLOOD INS                       $1,903 00
  COUNTY                            $101 15   Beginning Balance**                                                                                        $978 35-
  Total Disbursements             $2,580.15   Post Petition Beg Bal*                                                                                     $1,057 65
                                              Surplus Refund                                                                                                $83 72
                                              Date
                                              01/01/2019                        215 01                       0 00                                         1,188 94
 Bankruptcy File                              02/01/2019                        215 01                       0 00                                         1,403 95
 Date                      August 15, 2018    03/01/2019                        215 01                       0 00                                         1,618 96
                                              04/01/2019                        215 01                       0 00                                         1,833 97
                                              05/01/2019                        215 01                       0 00                                         2,048 98
  Pre-Petition Escrow                         06/01/2019                        215 01                       0 00                                         2,263 99
  Shortage/Deficiency as         $2,036 00    07/01/2019                        215 01                       0 00                                         2,479 00
  of Analysis Date                            08/01/2019                        215 01                       0 00                                         2,694 01
                                              09/01/2019                        215 01                    576 00- HAZARD INS                              2,333 02
                                              09/01/2019                         0 00                   1,903 00- FLOOD INS                                 430 02
                                              10/01/2019                        215 01                    101 15- COUNTY                                    543 88
                                              11/01/2019                        215 01                       0 00                                           758 89
                                              12/01/2019                        215 01                       0 00                                           973 90
  *Post Petition Beg Bal = The
                                              Total                               $2,580.12            $2,580.15-
  post-petition portion of the escrow
  starting balance                            Under federal law, your lowest monthly balance in the escrow account should not have exceeded $430 02, or 1/6 of the
                                              total anticipated payments from your escrow account Your lowest escrow balance was $430 02

                                              The escrow account has a pre-petition shortage and/or deficiency A deficiency, if applicable, is the amount of negative
  **Beginning balance = Starting balance      balance in the escrow account, which can occur when funds that have been paid from the escrow account exceed the funds
  less any unpaid escrow disbursements        paid to the escrow account An escrow shortage occurs when the escrow balance is not enough to pay the estimated items
                                              and any additional reserve deposits that need to be paid during the next 12 months The pre-petition shortage and/or
                                              deficiency is accounted for on the proof of claim (POC) and will be collected as part of your pre-petition plan payment




  The Real Estate Settlement Procedures
  Act (RESPA) allows us to collect and
  maintain up to 1/6 of your total
  disbursements in your escrow account
  at all times, unless prohibited by state
  law This cushion covers any potential
  increases in your tax and/or insurance
  disbursements Cushion selected by
  servicer: $430 02




                                                               ***Continued on Reverse***
                                                                    INTERNET REPRINT
                                                                                         Representation of Printed Document
Case 18-40707-thf                        Doc            Filed 12/11/18                      Entered 12/11/18 15:56:14                                     Page 6 of 6
                                                                 ESCROW ACCOUNT HISTORY
 This is a statement of actual activity in your escrow account from September 2018 to December 2018 This history compares the projections from your
 last escrow analysis or initial disclosure and the actual activity in your account If a prior escrow analysis was not conducted during this historical
 period, the projected escrow balance will be zero

                                                       ACTUAL ESCROW ACCOUNT HISTORY
                         Payments to Escrow                     Payments from Escrow                         Description                           Escrow Balance
                      Projected         Actual                  Projected      Actual                                                         Projected        Actual
  Beginning
  Balance                                                                                                                                     $2,749 18         $1,292 02-
  Date
  09/01/18                244 88             210 18 *               30 30-           30 30-      MORTGAGE INS                                  2,963 76          1,112 14-
  09/01/18                  0 00               0 00                571 00-          576 00- *    HAZARD INS                                    2,392 76          1,688 14-
  09/01/18                  0 00               0 00              1,903 00-        1,903 00-      FLOOD INS                                       489 76          3,591 14-
  10/01/18                244 88             210 18 *               30 30-           30 30-      MORTGAGE INS                                    704 34          3,411 26-
  10/01/18                  0 00               0 00                101 01-             0 00 *    COUNTY                                          603 33          3,411 26-
  11/01/18                244 88           2,319 48 *               30 30-           30 30-      MORTGAGE INS                                    817 91          1,122 08-
  11/01/18                  0 00               0 00                   0 00          101 15- *    COUNTY                                          817 91          1,223 23-
  12/01/18                244 88               0 00                 30 30-             0 00 *    MORTGAGE INS                                  1,032 49          1,223 23-

  Total                 $979.52           $2,739.84            $2,696.21-        $2,671.05-
  * indicates a difference from a previous estimate either in the date or the amount
  ** indicates escrow payment made during a period where the loan was paid ahead
 NOTE – This analysis was prepared in advance of the escrow payment change date Therefore, the projected beginning balance for the next 12 months
 estimates that you have paid all the required scheduled installments as shown in your actual account history and that all scheduled disbursements have
 been made from your escrow account


                                                                         IMPORTANT DISCLOSURES
  COLORADO: Seterus, Inc maintains a local office at 355 Union Boulevard, Suite 250, Lakewood, CO 80228, 888 738 5576 NEW YORK CITY: 1411662,
  1411665, 1411669 OREGON: Residential mortgage loan servicers are regulated by the Oregon Division of Financial Regulation To file a complaint, call
  866 814 9710 or visit http://dfr oregon gov TEXAS COLLATERAL ONLY: COMPLAINTS REGARDING THE SERVICING OF YOUR MORTGAGE SHOULD BE
  SENT TO THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH LAMAR, SUITE 201, AUSTIN, TX 78705 A TOLL-FREE CONSUMER
  HOTLINE IS AVAILABLE AT 877 276 5550 A complaint form and instructions may be downloaded and printed from the Department’s website located at www sml texas gov
  or obtained from the department upon request by mail at the address above, by telephone at its toll-free consumer hotline listed above, or by email at smlinfo@sml texas gov




 THIS COMMUNICATION IS FROM A DEBT COLLECTOR AS WE SOMETIMES ACT AS A DEBT COLLECTOR WE ARE ATTEMPTING TO COLLECT A
 DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE HOWEVER, IF YOU ARE IN BANKRUPTCY OR RECEIVED A
 BANKRUPTCY DISCHARGE OF THIS DEBT, THIS LETTER IS NOT AN ATTEMPT TO COLLECT THE DEBT THIS NOTICE IS BEING FURNISHED FOR
 YOUR INFORMATION AND TO COMPLY WITH APPLICABLE LAWS AND REGULATIONS IF YOU RECEIVE OR HAVE RECEIVED A DISCHARGE OF THIS
 DEBT THAT IS NOT REAFFIRMED IN A BANKRUPTCY PROCEEDING, YOU WILL NOT BE PERSONALLY RESPONSIBLE FOR THE DEBT SEE
 IMPORTANT DISCLOSURES IN THIS LETTER




                                                                    INTERNET REPRINT
